Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*987Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit inmates from engaging in violent conduct, creating a disturbance, harassment, refusing a direct order and making threats. According to the misbehavior report, a correction officer witnessed petitioner taking a plastic bag from an officer’s desk. When the correction officer Ordered petitioner to produce his identification and relinquish the plastic bag, petitioner refused and threatened the correction officer. Contrary to petitioner’s contention, the detailed misbehavior report and corroborating hearing testimony provide substantial evidence to support the determination of guilt (see, Matter of Mason v Goord, 271 AD2d 779). Furthermore, we reject petitioner’s assertion that the Hearing Officer predetermined his guilt inasmuch as the penalty imposed runs from the date the misbehavior report was written. Petitioner’s remaining contentions have been reviewed and are either unpreserved for our review or lacking in merit.
Cardona, P. J., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.